Citation Nr: 0917839	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed headaches, 
fluctuations in body weight, and sleep disturbance, to 
include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
RO.  

The Board remanded the case to the RO in May 2005 so that 
procedural action could be undertaken in this case.  

The appeal, as characterized by the Board in May 2005, 
included the matter of service connection for a psychiatric 
problem.  The RO granted service connection for dysthymic 
disorder in February 2009.  As such, this issue is no longer 
before the Board for appellate consideration.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran of the further action that is required on your 
part.  


REMAND

The Veteran was afforded VA examinations (general medical and 
neurological) in October 2008.  Both examinations are shown 
to have been conducted by a VA family nurse practitioner, and 
the Veteran's claims file, but not his medical records, were 
reviewed.  

A review of the examination instructions shows that the 
examiner was to "furnish opinion, with supporting medical 
rationale, as to whether any of the conditions had their 
onset in service, within one year following service, or if 
they are due to an undiagnosed illness."  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report provides no 
"medical rationale" to support the proffered opinions 
rendered in October 2008 concerning the etiology of the 
Veteran's claimed disabilities.  

Significantly, the veteran's representative, as part of a 
recent April 2009 Informal Hearing Presentation, asserts that 
the October 2008 VA examination was "inadequate."  

The representative added that there was "no reasons and 
basis" supplied for the supplied medical opinions.  As such, 
the representative urged that "the case should again be 
remanded for VA examinations by the appropriate medical 
specialists."  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the Veteran 
for another VA examinations in order to 
determine the nature and likely etiology 
of the claimed headaches, fluctuations in 
body weight and sleep disturbance.  All 
necessary special studies or tests should 
be accomplished.  The examiner should 
review the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the Veteran has currently 
identified disability manifested by 
headaches, weight fluctuations or sleep 
disturbance that at least as likely as 
not had its clinical onset during his 
lengthy period of active service.  The 
examiner in this regard should address 
the likelihood that any claimed 
manifestations are due to a undiagnosed 
illness incurred during the Veteran's 
service in the Persian Gulf.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



